On the 20th day of November, 1921, the county attorney of Ottawa county filed an information in the county court of said county charging Butch Mitchell with the offense of unlawfully manufacturing whisky.
Trial was had on the 5th day of September, 1922, resulting in a verdict of guilty with punishment fixed as above stated. On the 15th day of September, 1922, judgment was rendered in accordance with the verdict.
Motion for a new trial was filed and overruled, and defendant prayed an appeal to this court; the court granting the defendant 60 days in which to make and serve a case-made and 10 days in which to file a supersedeas bond. The case-made was served on the county attorney of Ottawa county on the 25th day of October, 1922, and on the 1st day of November, 1922, the county attorney waived the right to suggest amendments to the same and joined with the defendant with the request that the judge of the court sign and settle the same without further notice, and on the said 1st day of November, 1922, the case-made was signed and settled by the trial judge in accordance with the statutes of this state.
The petition in error and case-made, however, were not filed in this court until the 4th day of December, 1922, which was 80 days after the rendition of the judgment. The trial court made no order extending the time for filing the appeal in this court beyond the 60 days, after the rendition of judgment, allowed by the statute for taking appeals in misdemeanor cases. Section 2808, Compiled Statutes 1921. On January 18, 1924, the Attorney General filed a motion to dismiss this appeal because the same was not filed within the time *Page 332 
required by section 2808, Compiled Statutes 1921. No response has been made to said motion.
An examination of the record discloses that the motion of the Attorney General to dismiss this appeal is well taken, and the appeal is accordingly dismissed.